UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T Quarterly Report Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Quarterly Period Ended September 30, OR £ Transition Report Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 Commission File Number: 000-51801 ROSETTA RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 43-2083519 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Texas, Suite 2800, Houston, TX 77002 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (713) 335-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Exchange Act of 1934.Large accelerated filer £ Accelerated filer £ Non-Accelerated filer T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes £ No
